DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9  recites the limitation " the first and second acoustic resonators are configured " in line 9 and 13, respectively .  There is insufficient antecedent basis for this limitation in the claim.
 The presence of first and second acoustic resonators is not positively recited, but cited in the alternative. 
Double Patenting
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,405,017. Although the claims at issue are not identical, they are not patentably distinct from each other because :
11,405,017
17/751,539
1. A filter, comprising: a first filter port and a second filter port; n sub-filters, where n is an integer greater than one, each of the n sub-filters having a first sub-filter port connected to the first filter port and a second sub-filter port connected to the second filter port; a first acoustic resonator connected between the first filter port and ground; and a second acoustic resonator connected between the second filter port and ground, wherein the first and second acoustic resonators are configured to create respective transmission zeros adjacent to a lower edge of a passband of the filter.
1. A filter, comprising: a first filter port and a second filter port; n sub-filters, where n is an integer greater than one, each of the n sub-filters having a first sub-filter port connected to the first filter port and a second sub-filter port connected to the second filter port; a first acoustic resonator connected between the first filter port and ground; or a second acoustic resonator connected between the second filter port and ground, wherein the first and second acoustic resonators are configured to create respective transmission zeros adjacent to a lower edge of a passband of the filter.
9. A time division duplex (TDD) radio, comprising: a transmitter; a receiver; a filter, comprising: a first filter port configured for connecting to an antenna and a second filter port; n sub-filters, where n is an integer greater than one, each sub-filter having a first sub-filter port connected to the first filter port and a second sub-filter port connected to the second filter port; a first acoustic resonator connected between the first filter port and ground; and a second acoustic resonator connected between the second filter port and ground, wherein the first and second acoustic resonators are configured to create respective transmission zeros adjacent to a lower edge of a passband of the filter; and a transmit/receiver switch to selectively connect the second filter port to one of an output of the transmitter and an input of the receiver.
9. A time division duplex (TDD) radio, comprising: a transmitter; a receiver; a filter, comprising: a first filter port configured for connecting to an antenna and a second filter port; n sub-filters, where n is an integer greater than one, each sub-filter having a first sub-filter port connected to the first filter port and a second sub-filter port connected to the second filter port; a first acoustic resonator connected between the first filter port and ground; or a second acoustic resonator connected between the second filter port and ground, wherein the first and second acoustic resonators are configured to create respective transmission zeros adjacent to a lower edge of a passband of the filter; and a transmit/receiver switch to selectively connect the second filter port to one of an output of the transmitter and an input of the receiver.


In light of the 35 USC 112 rejection, the claims are rejected as best understood by examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuzuki et al US 2008/0309430.
Tsuzuki et al discloses a  filter (Fig. 1), comprising:  an input 14  (a first filter port)  and an output 16  ( a second filter port);  ‘n’  non resonant elements J  (sub-filters) , where ‘n’ is an integer greater than one, each of the non-resonant elements having a first port connected to the input  and a second port connected to the output  (the subsequent first port and second port of the next  non resonant  elements are connected through the previous non resonant element); a first  resonant element  18 (a first acoustic resonator, §0087)   connected between the input and ground; or  a second resonant element 18 (a second acoustic resonator)  connected between the output and ground, wherein the first and second resonant elements are configured to create respective transmission zeros adjacent to a lower edge (The RF filter 10 is ultimately used as a pass band filter, the resonant elements 18 are actually coupled together by the non-resonant elements 22--not to create a pass band, but rather to create a wide stop band response having transmission zeroes (in this case, numbering four) corresponding to the respective frequencies of the resonant elements 18. The electrical controller 24 then adjusts the non-resonant elements 22 to introduce and displace reflection zeroes along the stop band to move a narrow pass band within the desired frequency range. The electrical controller 24 may also adjust the frequencies of the resonating elements 18 via the tuning elements 20 to move the transmission zeroes along the frequency range to optimize the filter response.   Therefore, the  first and second resonant elements are configured to create respective transmission zeros adjacent to a lower edge of a passband of the filter, §0054) of a passband of the filter. 
With regards to claim 2, the passband of the filter is equal to a sum of passbands of the n sub-filters.  (paragraph [0057]) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer  US Patent 6,452,909 in view of Tsuzki et al US Patent Application 2008/0309430. 
Bauer  discloses a  time division duplex (TDD) transceiver, which inherently comprises a transmitter; a receiver; as well as a band pass filter  14 and  a transmit/receiver switch 13  to selectively connect the output  of the band pass filter to one of an output of the transmitter  (input TX data)  and an input of the receiver (output RX data) figure 1.
Thus, Bauer  is shown to teach all the limitations of the claims with the exception  the  filter comprising a first filter port configured for connecting to an antenna and a second filter port; ‘n’ sub-filters, where ‘n’ is an integer greater than one, each sub-filter having a first sub-filter port connected to the first filter port and a second sub-filter port connected to the second filter port; a first acoustic resonator connected between the first filter port and ground; or a second acoustic resonator connected between the second filter port and ground, wherein the first and second acoustic resonators are configured to create respective transmission zeros adjacent to a lower edge of a passband of the filter; and a transmit/receiver switch to selectively connect the second filter port to one of an output of the transmitter and an input of the receiver  and the passband of the filter being equal to a sum of passbands of the n sub-filters.
Tsuzuki et al discloses a  filter, comprising:  an input 14  (a first filter port ) and an output 16  ( a second filter port);  n  non resonant elements J  (sub-filters) , where 1 is an integer greater than one, each of the non-resonant elements having a first port connected to the input  and a second port connected to the output  (the subsequent first port and second port of the next  non resonant  elements are connected through the previous non resonant element )  ; a first  resonant element  18 (a first acoustic resonator )   connected between the input and ground; or  a second resonant element 18 (a second acoustic resonator)  connected between the output and ground, wherein the first and second resonant elements are configured to create respective transmission zeros adjacent to a lower edge (please see the discussion of §0054 as discussed earlier in regards to claim 1 on p. 4 of this office action) of a passband of the filter.
  With regards to claim 10, the passband of the filter is equal to a sum of passbands of the n sub-filters.  (paragraph [0057]) 
 One of ordinary  skill in the art would have found it obvious to replace the band pass filter (14) of  Bauer (Fig. 1) with the tunable filter as taught by  Tsuzuki et al.  
 The motivation for this modification would have been to provide the advantageous benefit of band pass filter that  can be tuned quickly with decreased insertion loss (Tsuzuki: §0012]) 
Allowable Subject Matter
Claims 3-8 and 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (OA) and the ODP rejection set forth in this OA to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:    With regards to claims  3 and 11, the prior art does not  disclose or  fairly teach the specific circuit configuration with emphasis on first and second acoustic resonators are transversely- excited film bulk acoustic resonators (XBARs)
With regards to claims  4 , 5, 12 and 13, the prior art does not  disclose or  fairly teach the specific circuit configuration with emphasis on a third acoustic resonator connected between the first filter port and ground; or a fourth acoustic resonator connected between the second filter port and ground, wherein the third and fourth acoustic resonators are configured to create transmission zeros adjacent to an upper edge of the passband of the filter. 
With regards to claims 6-8 and 14-18 , the prior art does not  disclose or  fairly teach the specific circuit configuration with emphasis on m acoustic resonators connected in series between the first sub-filter port and the second sub-filter port, where m is an integer greater than one; and m-1 capacitors, each capacitor connected between ground and a node between a respective pair of acoustic resonators from the m acoustic resonators. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 28, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843